Justice PLEICONES.
I respectfully dissent. In my opinion, the circuit court erred in applying the standard of review found in the Administrative Procedures Act (APA)4 rather than the de novo standard found in S.C.Code Ann. § 18-7-170 (1985). I would therefore vacate both the Court of Appeals’ decision and the circuit court’s order and remand for reconsideration of SCE & G’s appeal.
It is well-settled that a specific statute controls over a more general one, e.g., Capco of Summerville, Inc. v. J.H. Gayle Const. Co., Inc., 368 S.C. 137, 628 S.E.2d 38 (2006), and that a more recent legislative enactment prevails over an earlier one. E.g,, Town of Duncan v. S.C. Budget & Control Bd., 326 S.C. 6, 482 S.E.2d 768 (1997). Here, S.C.Code Ann. § 48-20-200 (Supp.2005), mandating that appeals from the Mining Council be taken in the manner provided by § 18-7-170, was reenacted after the adoption of the APA, and hence is the more recent statute. Perhaps even more persuasive is the fact that § 48-20-200 is applicable only to Mining Council appeals, and therefore is the more specific statute. Further, the fact that we have applied the APA standard in a previous Mining Council appeal where the parties did not contest the standard of review does not bind us in this case where the matter is properly preserved and presented for our review. E.g., Hutto v. Southern Farm Bureau Life Ins. Co., 259 S.C. 170, 191 S.E.2d 7 (1972) (“It is, of course, settled law that ‘a case cannot be considered as a binding precedent on a legal point that was not argued in the case and not mentioned in the opinion”); cf. Breland v. Love Chevrolet Olds, Inc., 339 S.C. 89, 529 S.E.2d 11 (2000) (fact that Court decided prior appeal on merits is not dispositive whether order is directly appeal-able where appealability was not raised).
The ordinary rules of statutory construction dictate that the de novo standard be applied. I would therefore vacate the circuit court order and the Court of Appeals’ decision and remand the matter to the circuit court for a de novo appellate review.
BURNETT, J., concurs.

. S.C.Code Ann. § l-23-380(A)(6)(e) (2005).